The bill states, and it is not denied, that the note was given for lands sold, to which the vendor cannot make a title. He cannot, therefore, in equity, demand payment of the money, and is not entitled to a recovery of it. In the next place, this note is not negotiable, and, therefore, Pickett stands in the same place as Watkins himself did with respect to the note, and all equitable defenses that might have been set up against it. It is immaterial to Welch whether he gave a valuable consideration for it or not to Watkins. Wherefore let the injunction be made perpetual.
Had the prayer of this bill extended far enough, we would have made Pickett refund the money he has received.
See Jordan v. Black, 38 N.C. 30.
Cited: King v. Lindsay, 38 N.C. 81.